Case: 21-20097     Document: 00516347391         Page: 1     Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 7, 2022
                                  No. 21-20097
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Clifton Lamar Taylor,

                                                           Plaintiff—Appellant,

                                       versus

   Sandra Poffinbarger; Calvin Simmons; Arnel Chan; Dr.
   Kelly Carmichael,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2428


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Clifton Lamar Taylor, Texas prisoner # 2045987, filed a 42 U.S.C.
   § 1983 civil rights lawsuit against Calvin Simmons, an employee at the Estelle
   Unit where Taylor was housed, and Sandra Poffinbarger, Arnel Chan, and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20097      Document: 00516347391          Page: 2    Date Filed: 06/07/2022




                                    No. 21-20097


   Dr. Kelly Carmichael, who are employees of the University of Texas Medical
   Branch, complaining that they had been deliberately indifferent to his serious
   medical needs after Taylor broke a bone in his foot. The district court
   granted judgment on the pleadings in favor of Poffinbarger, Chan, and
   Simmons pursuant to Federal Rule of Civil Procedure 12(c) and also granted
   Dr. Carmichael’s motion for summary judgment and dismissed Taylor’s
   complaint.
          Taylor reiterates his claims and asserts that the district court erred by
   granting the Rule 12(c) motion and the motion for summary judgment. We
   review de novo the district court’s rulings on these motions. See Gentilello v.
   Rege, 627 F.3d 540, 543-44 (5th Cir. 2010); see also McFaul v. Valenzuela, 684
   F.3d 564, 571 (5th Cir. 2012).
          The nature of Taylor’s allegations against Poffinbarger, as set forth in
   his complaint, is a challenge to the medical judgment she exercised when
   treating and accessing his foot injury, which does not give rise to a
   constitutional violation. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
   2006). Regarding Chan, Taylor alleged only that Chan did not inform Taylor
   of his X-ray results until 24 days after the procedure, but Taylor did not
   articulate facts alleging that Chan refused treatment, ignored complaints,
   intentionally treated Taylor incorrectly, or showed a wanton disregard for his
   health. See Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th
   Cir. 2001). Taylor’s allegations related to Simmons amount of negligence or
   a failure to ascertain a perceptible risk, rather than deliberate indifference,
   which likewise does not state a cognizable claim for relief. See Gobert, 463
   F.3d at 346; see also Domino, 239 F.3d at 756. Accordingly, the district court
   did not err by granting these defendants’ Rule 12(c) motion. See Gentilello,
   627 F.3d at 543-44.




                                          2
Case: 21-20097     Document: 00516347391           Page: 3   Date Filed: 06/07/2022




                                    No. 21-20097


          Taylor’s complaint against Dr. Carmichael is, at best, one of mistake,
   negligence, or malpractice, not deliberate indifference, given that Taylor
   alleges primarily that the physician improperly concluded that Taylor’s foot
   had healed on a certain date when a later X-ray showed that his foot was still
   in the process of healing. See Gobert, 463 F.3d at 346. The district court did
   not err by granting Dr. Carmichael’s motion for summary judgment. See
   Fed. R. Civ. P. 56(a).
          Additionally, Taylor asserts that the district court erred by denying
   his motion to supplement his summary judgment motion with new evidence.
   Even if the district court abused its discretion in denying the motion, Taylor
   has not established substantial prejudice; we therefore will not disturb the
   district court’s ruling. See Huynh v. Walmart Inc., 30 F.4th 448, 457-58 (5th
   Cir. 2022).    Finally, Taylor has not shown exceptional circumstances
   warranting the appointment of counsel. See Ulmer v. Chancellor, 691 F.2d
   209, 212, 213 (5th Cir. 1982).
          Accordingly, the district court’s judgment is AFFIRMED. Taylor’s
   motion for the appointment of counsel is DENIED.




                                         3